DETAILED ACTION
This Office Action is in response to the original application filed on 10/11/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-20 are pending.
Priority
4.	Applicant claimed foreign priority is in compliance with 35 U.S.C. 119(e) and therefore is accepted
Oath/Declaration
5.	The Oath/Declaration filed on 10/11/2018 complies with all the requirements set forth in MPEP 602 and therefore is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-9, 11-20 are rejected under 35U.S.C 103 as being unpatentable over Anand Manvi (US (US 20150264022), in view of Eliot Gillum (US 20080133672), hereinafter Gillum


	Regarding claim 1:
receive second electronic message at EMT, the second electronic message is a forwarded version of the first electronic message (Manvi, para 54), and the originator is the sender of the first electronic message. Here, the originator or sender refers to an entity that sent the first electronic message. Typically, the originator has an electronic address, such as an email address (Manvi, para 50). Examiner intercepts electronic address from sender is equivalent with sender identification (ID) claimed. 
Generating, by a processing circuit of the authentication server, a first message ID based on the message data that includes the sender ID embedded therein (Manvi, para 76,  Fig 6B, step 652, 654, 656 second electronic message is received and access message ID in second electronic message)
Determining, by the processing circuit of the authentication server, that the first message ID matches a second message ID that is stored in a database Fig.3 step 308 determination may be made (by, for example, the electronic messaging system 150) that the second electronic message is a feedback message that indicates that the first electronic message was forwarded. This may indicate that the first electronic message was forwarded to a forwarded recipient who was not intended by the originator as a recipient of the first electronic message (Manvi, para 56).
 Determining, by the processing circuit of the authentication server, whether an originator associated with the originator ID has authorized the sender to transmit the message data Fig3, step 312 determine whether the originator authorizes the forwarded recipient to have access to encrypted content of the first electronic message  
	And determining, by the processing circuit of the authentication server, whether to transmit the electronic message to the intended recipient based on whether the originator has authorized the sender to transmit the data Fig4 in step 420, the electronic message decryption 112 determines whether the intended recipient is authorized. In step 422, the electronic message decryption 112 sends the decryption key to authorized recipients, assuming authorization passes (Manvi, para 67).

Gillum teaches determining, by the processing circuit of the authentication server, that the sender ID is different from an originator ID that is associated with the second message ID in the database recording a pattern of characteristics associated with emails sent from a sender identity and determining whether characteristics of new emails received from the sender identity match the pattern. If the characteristics in any email do not match the pattern, a warning is issued (Gillum, para 6). And pattern of characteristic stored at database 425 (para 425). Examiner interprets sender identity is equivalent with sender ID claimed. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention before the effective filling date was made that Gillum in view of Manvi in order to determine and the acceptability of the email evaluated based on whether the addressee reads the email from the source ID.

Regarding claim 2:
Manvi and Gillum disclose wherein the electronic message is a first electronic message having a first intended recipient and comprising first message data, the method further comprising: receiving, prior to the first message, a second electronic message transmitted by the originator, the second electronic message having a second intended recipient and comprising second message data in step 304, the electronic message system 150 determines to track the first electronic message. This determination may be based on policies stored at the electronic messaging system 150. For example, emails that leave a domain may be tracked in accordance with one policy. In one embodiment, the EMT 102 serves as a gateway that sends and receives emails from other email systems (Manvi, para 53)
Wherein the originator ID is embedded in the second message data; generating the second message ID based on the second message data; 23Attorney Docket Number: 1100-190055 (IN2019055)determining that the second message ID is absent from the database; storing the second message ID and the originator ID in the database; and transmitting the second electronic message to the second intended recipient the electronic message system 150 stores a message ID and notes that this electronic message is being tracked. The message ID is from a header of the electronic message for which forwarding is being tracked (Manvi, para 75); If there is a match, then the second electronic message is identified as a feedback that indicates that the first electronic message was forwarded (Manvi, para 80).

Regarding claim 3:
Manvi and Gillum disclose wherein storing the second message ID and the originator ID in the database further comprises storing the second message data in the database, wherein determining whether the originator has authorized the sender to transmit the first message data further comprises: determining that the first message data is different than the second message data; and transmitting a notification to the originator indicating that the first message includes different message data than the second message after one or more emails having a pattern of characteristics are received, users are warned when subsequent emails received from the source ID match or don't the pattern. Emails not matching the pattern are more likely not to be from the source ID. Characteristics from a particular source ID are determined and the acceptability of the email evaluated based on whether the addressee reads the email from the source ID. The technology can include various levels of warning based on the characteristics identified and the deviation of any email from the characteristics of previous emails (Gillum, para 6).


Regarding claim 4:
Manvi and Gillum disclose responsive to determining that the second message ID is absent from the database, determining the originator ID from the first message data; and comparing the originator ID with a transmitter ID of the transmitter of the second electronic message, wherein storing the message ID and originator ID in the database is in response to determining that the originator ID matches the transmitter ID (Manvi, para 79 & 80,Fig6B, 658, and 660, ID match a tracked ID, second message is a feedback that indicates first message was forwarded).


Manvi and Gillum disclose wherein determining whether to transmit the electronic message comprises determining that the sender is unauthorized to transmit the data, and wherein the method further comprises notifying the sender that the electronic message was not delivered to the intended recipient step 316 is taken if the forwarded recipient is authorized. In step 316, a decryption key for decrypting the encrypted content is provided to the forwarded recipient in response to determining that the originator authorized the forwarded recipient to have access to the encrypted content. If the forwarded recipient is not authorized, then the decryption key is not sent to the forwarded recipient, as reflected by the access denied in step 318 (para 59).

Regarding claim 6:
Manvi and Gillum disclose wherein determining whether the originator authorized the sender to transmit the message data comprises: transmitting an authorization request to the originator in response to determining that the sender ID is different from the originator ID; and receiving authorization from the originator in response to transmitting the authorization request, wherein determining whether to transmit the electronic message further comprises transmitting the electronic message to the intended recipient in response to receiving authorization from the originator in step 704, the forward message protection 114 sends an authorization request to the originator. This may be an electronic message to the originator requesting whether the for warded recipient(s) are authorized to have access to the encrypted content of the electronic message,  in step 706, the originator responds by indicating which of the forwarded recipient(s) are authorized (Manvi, para 85-86]).

Regarding claim 7:
Manvi and Gillum disclose wherein receiving authorization from the originator comprises receiving future authorization indicating the sender is authorized by the originator to retransmit the second message data in subsequent electronic messages, the method further comprising storing the sender ID in the database as an authorized user associated with the second message ID in step 704, the forward message protection 114 sends an authorization request to the originator. This may be an electronic message to the originator requesting whether the for warded recipient(s) are authorized to have access to the encrypted content of the electronic message, in step 706, the originator responds by indicating which of the forwarded recipient(s) are authorized (Manvi, para 85-86]), and further such as the originator and the intended recipients may also be stored (Manvi, para 76).

Regarding claim 8:
Manvi and Gillum disclose storing the first message ID and the sender ID in the database; receiving an information request from the originator for information on entities that have retransmitted the second message data; and transmitting the sender ID to the originator in response to receiving the information request the password is checked against the table 801 and access is permitted. In this illustrative embodiment, after a Successful logon credentials are cached in a cookie 814 stored on the user's local computer, and the value 813 of this cookie is added 812 to the table 801 in column 804. A subsequent access attempt by user 44.0a retrieves and transmits this cookie value 815 to the Authorization Subsystem; the Authorization Subsystem can check the cookie value against the stored value 813 and authorize the user without re-requesting a password (Maylor, column 16, [lines 40-49]).

Regarding claim 9:
Manvi and Gillum disclose receiving a request for an original source of the first message data in the first electronic message; determining information on the originator based on the originator ID; and providing the information on the originator the electronic messaging system 150 may determine that it needs to determine whether the recipients D, E, and/or F should be permitted access to the content. The electronic messaging system 150 could send an electronic message to O, requesting that O either grant or deny access (Manvi, para 44).


Regarding claim 11:

a database for storing a message ID with an associated originator ID, the message ID being a unique identifier of the electronic message and the originator ID being a unique identifier of the source of message data in the electronic message;
a processing circuit; and memory having instructions stored therein that are executable by the processing circuit for causing the processer to:
Manvi and Gillum teaches a communication interface for receiving and transmitting an electronic message via a telecommunications network (Marvin, para 26 the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider) or in a cloud computing environment or offered as a service such as a Software as a Service (SaaS)).
a database for storing a message ID with an associated originator ID, the message ID being a unique identifier of the electronic message and the originator ID being a unique identifier of the source of message data in the electronic message the electronic message system 150 stores a message ID and notes that this electronic message is being tracked.  The message ID is from a header of the electronic message for which forwarding is being tracked (Mavin, para 76).
A processing circuit; and memory having instructions stored therein that are executable by the processing circuit for causing the processer to FIG. 1 correspond to computer 2210.  Components of computer 2210 may include, but are not limited to, a processing unit 2220, a system memory 2230, and a system bus 2221 that  couples various system components including the system memory 2230 to the processing unit 2220 (Mavin, para 100)


Regarding claim 12:
Claim 12 is rejected under the same reason set forth in rejection of claim 2.

Regarding claim 13:
Claim 13 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 14:
Claim 14 is rejected under the same reason set forth in rejection of claim 4.

Regarding claim 15:
Claim 15 is rejected under the same reason set forth in rejection of claim 5.	

Regarding claim 16:
Claim 16 is rejected under the same reason set forth in rejection of claim 6.

Regarding claim 17:
Claim 17 is rejected under the same reason set forth in rejection of claim 7.

Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 8.

Regarding claim 19:
Claim 19 is rejected under the same reason set forth in rejection of claim 9.

Regarding claim 20:
Claim 20 is rejected under the same reason set forth in rejection of claim 1.

7.	Claim 10 is rejected under 35U.S.C 103 as being unpatentable over Anand Manvi (US (US 20150264022), in view of Eliot Gillum (US 20080133672) and further in view of Terence Spies (US 7961879), hereinafter Spices. 

Regarding claim 10:
Manvi and Gillum disclose receiving an electronic message transmit from by a sender comprising sender identifier (“ID) receive second electronic message at EMT, the second electronic message is a forwarded version of the first electronic message (Manvi, para 54), and the originator is the sender of the first electronic message. Here, the originator or sender refers to an entity that sent the first electronic message. Typically, the originator has an electronic address, such as an email address (Manvi, para 50), but fail to disclose r an encrypted electronic message comprising encrypted message data; determining a key associated with the sender; and 25Attorney Docket Number: 1100-190055 (IN2019055)decrypting the encrypted electronic message using the key to determine the electronic message and the encrypted message data to determine the sender ID and message ID the message that is sent from the sender to the recipient contains the IBE encrypted message key and the message-key-encrypted message contents. At the recipient, the recipient can use the IBE private key to decrypt the message key. The message key may then be used by the recipient to decrypt the rest of the message (Spices, column 7, [lines 40-47]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention before the effective filling date was made that Spices in view of Manvi in order to provide secure communications services such as secure email services and secure content distribution services.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Le whose telephone number is 571-484-3777.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nickerson Jeffrey L can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/THANH H LE/             Examiner, Art Unit 2432                                                                                                                                                                                           


/FATOUMATA TRAORE/             Primary Examiner, Art Unit 2436